Citation Nr: 0741021	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis, 
status post lumbar laminectomies, claimed as a back injury.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the knees.

3.  Entitlement to service connection for osteoarthritis of 
the right hip.

4.  Entitlement to service connection for chronic drainage of 
the olecranon bursa of the right elbow, claimed as a right 
arm condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  Service personnel records in the veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran's appeal was previously before the Board in June 
2006, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's current back disability is etiologically 
related to service.

2.  The veteran's current osteoarthritis of the knees is 
etiologically related to service.

3.  The veteran's current osteoarthritis of the right hip is 
etiologically related to service.

4.  A right elbow disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service.
CONCLUSIONS OF LAW

1.  The veteran's back disability is due to injury or disease 
incurred in active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's osteoarthritis of the knees is due to 
injury or disease incurred in active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The veteran's osteoarthritis of the right hip is due to 
injury or disease incurred in active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  A right elbow disability was not incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2007).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).
For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Analysis

Spondylolisthesis, Status Post Lumbar Laminectomies

The veteran contends that he sustained an injury to his back 
during active military service when jumping out of a 
helicopter while carrying heavy equipment and that he was 
treated in the field for this injury.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed back disability.  Treatment 
records from St. Mary's Medical Center show that in October 
1978, the veteran was diagnosed with spondylolisthesis of the 
lumbar spine.  Treatment records from R. F., MD and the 
Baptist Hospital of East Tennessee show that the veteran 
underwent lumbar laminectomies in September 1989 and March 
1994.  The medical evidence of record, including an August 
2006 VA examination report, also shows that the veteran has 
been diagnosed with lumbar degenerative disc disease.

Service medical records do not show that the veteran had any 
complaints, treatment, or diagnosis of a back disability 
during active service.  Although the veteran contends that he 
reported his in-service back injury to the discharge 
examiner, his service enlistment and separation examination 
reports, dated in January 1968 and January 1970 respectively, 
do not show any findings related to the veteran's back.  
Under 38 U.S.C.A. § 1154(b), the Board will apply a reduced 
evidentiary burden to the question of service incurrence 
concerning injuries that are alleged to have been incurred in 
combat.  In this case, the claimant is a combat veteran who 
reports as stated above, that he injured his back during 
active service when jumping out of a helicopter while 
carrying heavy equipment.  The Board finds that his 
statements constitute satisfactory lay evidence that a back 
injury was incurred in combat, as the evidence is consistent 
with the circumstances, conditions and hardships of his 
active military service.

In support of his contention that his current back disability 
is related to service, the veteran has submitted statements 
from his personal physician, B.C., MD wherein he opines that 
the veteran's current back disability is related to an injury 
sustained during his active military service.  

The veteran also submitted lay statements from P.M. (his 
mother), P.C. (his wife), and R.K. (his lifelong friend).  
The veteran's mother claims that the veteran wrote to her in 
1969 informing her that he had injured his back, leg, knee 
and elbow when he jumped from a helicopter under fire and 
fell approximately 20 feet while carrying 75-80 pounds of 
gear strapped to his body.  His wife claims that the veteran 
later relayed this same information to her after his 
discharge from service, sometime between 1970 and 1973.  R.K. 
claims that the veteran was in good physical condition before 
he went into the military and that in 1972, he complained 
about his back, had back surgery, and lost normal use of his 
leg joints.

The veteran was afforded a VA examination in August 2006 in 
response to his claim.  However, the examiner indicated that 
based on the evidence of record, specifically, the absence of 
any evidence of the veteran's reported helicopter jumping 
injury in service, he was not able to make an opinion 
regarding the relationship between the veteran's current back 
disability and service without resorting to mere speculation.

However, in a September 2007 VHA opinion, D.K., MD opined 
that based on his review of the evidence of record, including 
the veteran's service records and his post-service medical 
records, "the veteran's lumbosacral back condition is at 
least as likely as not (50/50 probability) caused by, a 
result of, and/or aggravated by service-connected activities, 
accidents, or injuries as described by the [veteran] during 
his active service."  In rendering this opinion, the 
physician noted that the veteran had made at least 25 
helicopter jumps during active service and that lumbar 
spondylolisthesis, if not congenital, would have been 
acquired, most usually due to traumatic causes, and that 
multiple jumps would cause or accelerate the type of spinal 
condition the veteran has.  He also noted that the veteran 
was having low back complaints and symptoms severe enough to 
cause a physician to order X-rays of the spine in 1978, when 
he was only 31 years old.

The Board notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports the veteran's claim.

Bilateral osteoarthritis of the Knees

The veteran contends that the osteoarthritis of his knees is 
related to injuries he sustained jumping out of a helicopter 
while carrying heavy equipment in service and that he was 
treated in the field for this injury.

The medical evidence of record indicates that the veteran 
does have currently diagnosed right and left knee 
disabilities.  Treatment records from R.F., MD show that the 
veteran was diagnosed with osteoarthritis of the right knee 
as early as September 1989, and treatment records from 
W.L.H., MD show that he was also diagnosed with 
osteoarthritis of the left knee as early as October 2002.  
The veteran was also diagnosed with degenerative joint 
disease of the bilateral knees during the August 2006 VA 
examination.

Service medical records do not show that the veteran had any 
complaints, treatment, or diagnoses of knee disabilities 
during active service.  The veteran's service enlistment and 
separation examination reports, dated in January 1968 and 
January 1970 respectively, do not show any findings related 
to the veteran's knees.  Under 38 U.S.C.A. § 1154(b), the 
Board will apply a reduced evidentiary burden to the question 
of service incurrence concerning injuries that are alleged to 
have been incurred in combat.  In this case, the claimant is 
a combat veteran who reports as stated above, that he injured 
his knees during active service when jumping out of a 
helicopter while carrying heavy equipment.  The Board finds 
that his statements constitute satisfactory lay evidence that 
a bilateral knee injury was incurred in combat, as the 
evidence is consistent with the circumstances, conditions and 
hardships of his active military service.

In support of his contention that his current knee 
disabilities are related to service, the veteran has 
submitted statements from his personal physician, B.C., MD 
wherein he states that the veteran developed knee pain 
bilaterally following several helicopter jumps during active 
military service.  

The veteran also submitted the aforementioned lay statements 
from P.M. (his mother), P.C. (his wife), and R.K. (his 
lifelong friend), wherein they claim that the veteran told 
them about injuries to his leg he sustained in service when 
jumping from a helicopter under fire, and they witnessed the 
deterioration of his physical condition following his return 
from service.

The veteran was afforded a VA examination in August 2006 in 
response to his claim.  However, the examiner indicated that 
based on the evidence of record, specifically, the absence of 
any evidence of the veteran's reported helicopter jumping 
injury in service, he was not able to make an opinion 
regarding the relationship between the veteran's current knee 
disabilities and service without resorting to mere 
speculation.

However, in the aforementioned September 2007 VHA opinion, 
D.K., MD opined that based on his review of the evidence of 
record, including the veteran's service records and his post-
service medical records, with regard to the veteran's knee 
conditions, it is at least as likely as not (50/50 
probability) that his degenerative arthritic condition is 
related to and/or aggravated by active military service.  In 
rendering the opinion, he noted the veteran's excessive 
physical activity during service, the early age of onset of 
his symptoms, the lack of any other reported traumatic 
injuries, and the testimony from the veteran's wife, friends, 
family and doctors that have treated the veteran.

The Board notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports the veteran's claim.

Osteoarthritis of the Right Hip

The veteran contends that the osteoarthritis of his right hip 
is related to an injury he sustained jumping out of a 
helicopter while carrying heavy equipment in service and that 
he was treated in the field for this injury.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed right hip disability.  
Treatment records from W.L.H., MD show that the veteran was 
diagnosed with right hip osteoarthritis as early as November 
2002.  The veteran was also diagnosed with degenerative joint 
disease of the right hip during the August 2006 VA 
examination.

Service medical records do not show that the veteran had any 
complaints, treatment, or diagnosis of a hip disability 
during active service.  The veteran's service enlistment and 
separation examination reports, dated in January 1968 and 
January 1970 respectively, do not show any findings related 
to the veteran's hip.  Under 38 U.S.C.A. § 1154(b), the Board 
will apply a reduced evidentiary burden to the question of 
service incurrence concerning injuries that are alleged to 
have been incurred in combat.  In this case, the claimant is 
a combat veteran who reports as stated above, that he injured 
his hip during active service when jumping out of a 
helicopter while carrying heavy equipment.  The Board finds 
that his statements constitute satisfactory lay evidence that 
a right hip injury was incurred in combat, as the evidence is 
consistent with the circumstances, conditions and hardships 
of his active military service.

In support of his contention that his current right hip 
disability is related to service, the veteran submitted the 
aforementioned lay statements from P.M. (his mother) and  
P.C. (his wife), wherein they claim that the veteran told 
them about injuries to his leg he sustained in service when 
jumping from a helicopter under fire.

The veteran was afforded a VA examination in August 2006 in 
response to his claim.  However, the examiner indicated that 
based on the evidence of record, specifically, the absence of 
any evidence of the veteran's reported helicopter jumping 
injury in service, he was not able to make an opinion 
regarding the relationship between the veteran's current 
right hip disability and service without resorting to mere 
speculation.

However, in the aforementioned September 2007 VHA opinion, 
D.K., MD opined that based on his review of the evidence of 
record, including the veteran's service records and his post-
service medical records, the veteran's degenerative arthritic 
condition involving the hips is at least as likely as not 
(50/50 probability) related to and/or aggravated by active 
military service.  In rendering the opinion, he noted the 
veteran's excessive physical activity during service, the 
early age of onset of his symptoms, the lack of any other 
reported traumatic injuries, and the testimony from the 
veteran's wife, friends, family and doctors that have treated 
the veteran.

The Board notes that there is no contradictory medical 
opinion of record.  Therefore, the Board concludes that the 
preponderance of the evidence supports the veteran's claim.

Chronic Drainage of the Olecranon Bursa of the Right Elbow

The veteran contends that his current right elbow disability 
is related to an injury he sustained jumping out of a 
helicopter while carrying heavy equipment in service and that 
he was treated in the field for this injury.

Service medical records do not show that the veteran had any 
complaints, treatment, or diagnosis of an elbow or arm 
disability during active service.  The veteran's service 
enlistment and separation examination reports, dated in 
January 1968 and January 1970 respectively, do not show any 
findings related to the veteran's right elbow or arm.  Under 
38 U.S.C.A. § 1154(b), the Board will apply a reduced 
evidentiary burden to the question of service incurrence 
concerning injuries that are alleged to have been incurred in 
combat.  In this case, the claimant is a combat veteran who 
reports as stated above, that he injured his right elbow 
during active service when jumping out of a helicopter while 
carrying heavy equipment.  The Board finds that his 
statements constitute satisfactory lay evidence that a right 
elbow injury was incurred in combat, as the evidence is 
consistent with the circumstances, conditions and hardships 
of his active military service.

However, although the veteran is competent to report that he 
was treated for a right elbow condition, the evidence of 
record does not show that the veteran's currently diagnosed 
right elbow disability was present within one year of his 
discharge from service in 1970 or that it is etiologically 
related to such service.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed right elbow disability.  
Treatment records from R.R.R., MD show that the veteran was 
diagnosed with a chronic draining olecranon bursa of the 
right elbow in October 1996, approximately 26 years after his 
discharge from service.  This diagnosis was confirmed during 
an orthopaedic consultation by W.L.H., MD in January 2003.  
The veteran was also diagnosed with right elbow bursitis 
during the August 2006 VA examination.  

In support of his contention that his current right elbow 
disability is related to service, the veteran has submitted 
statements from his personal physician, B.C., MD wherein he 
states that as a result of jumping from helicopters in 
service, the veteran developed pain in both elbows.  

The veteran also submitted the aforementioned lay statements 
from P.M. (his mother) and P.C. (his wife), wherein they 
claim that the veteran told them about injuries to his elbow 
he sustained in service when jumping from a helicopter under 
fire.

The veteran was afforded a VA examination in August 2006 in 
response to his claim.  However, the examiner indicated that 
based on the evidence of record, specifically, the absence of 
any evidence of the veteran's reported helicopter jumping 
injury in service, he was not able to make an opinion 
regarding the relationship between the veteran's current 
right elbow disability and service without resorting to mere 
speculation.

Furthermore, in a September 2007 VHA opinion, D.K., MD noted 
that January 2003 treatment records from W.L.H., MD indicated 
that the veteran developed right olecranon bursitis with 
spurring at the tip of the olecranon bursa requiring 
treatment, and that the veteran reported at that time that he 
had developed the condition five to six years prior.  Based 
on his review of the evidence of record, including the 
veteran's service records and his post-service medical 
records, D.K. stated that he could not give an opinion 
regarding the relationship between the veteran's right elbow 
condition and his active military service without resort to 
mere speculation based on the information supplied. 

The Board notes that although B.C., MD stated that as a 
result of jumping from helicopters in service, the veteran 
developed pain in both elbows, he did not specifically opine 
that the veteran's current right elbow disability is related 
to his active military service.  Therefore, there is no 
medical opinion of record which definitively gives a positive 
nexus opinion with regard to the veteran's right elbow 
disability and his active military service.

The only other evidence of a nexus between the veteran's 
diagnosed right elbow disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons such 
as the veteran are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a right elbow disability, and 
thus, the claim must be denied.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in February 2003, prior to the 
initial adjudication of the veteran's claim, and in June 
2005, the RO sent the veteran letters informing him of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although some of 
the letters did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, they 
all informed him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in July 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.




ORDER

Service connection for spondylolisthesis, status post lumbar 
laminectomies, claimed as a back injury, is granted.

Service connection for bilateral osteoarthritis of the knees 
is granted.

Service connection for osteoarthritis of the right hip is 
granted.

Service connection for chronic drainage of the olecranon 
bursa of the right elbow is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


